       Case 1:18-cv-00656-RB-JFR Document 206 Filed 01/21/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


        VOLKER STROBEL, ET AL.

                      v.                              Case No. 1:18-cv-00656-RB-JFR

             UWE RUSCH, ET AL.


                       MOTION FOR FINAL ORDER REGARDING
                       PREVIOUS COURT ORDER RE SANCTIONS

       On December 2, 2020, the Court issued an Order noting that “within 14 days after the

Court has entered final judgment on the merits of this case Mr. Menhart may file a motion and

brief responding to the declaration regarding attorney’s fees and asking the Court to reconsider

the amount of the sanctions award.” See Dkt. 180 at 16.

       Notwithstanding the foregoing, undersigned notes that this case has settled on the merits.

Undersigned has not seen the agreement, and does not know the terms, because undersigned no

longer represents Defendants. The court never issued any “final judgment on the merits.”

Instead, the court issued an order of dismissal on January 13, 2021. See Dkt. 204. This Motion

follows out of an abundance of caution and to avoid further procedural uncertainty.

       The record on this outstanding issue is already substantial. See e.g. Dkt. 154, Dkt. 180. In

short, undersigned strongly disagrees that actions in compliance with the Federal Rules of Civil

Procedure are sanctionable, at all, for any amount of money. Nevertheless, undersigned

understands that there is disagreement on this issue. Undersigned has also preserved this issue

for appeal, is admitted to practice in the Tenth Circuit, and is prepared to undertake appeal as

necessary.




                                                 1
        Case 1:18-cv-00656-RB-JFR Document 206 Filed 01/21/21 Page 2 of 3




        Regardless, this remaining procedural appeal will require time, effort, energy and money

from all parties, the District Court, and the Tenth Circuit. Accordingly, in a final effort to resolve

this matter, undersigned suggests the following resolution:

        Undersigned counsel Menhart and Lexero Law (not Defendants, whom Menhart no

longer represents), will pay the sum of five hundred dollars ($500) to Plaintiffs’ counsel’s law

firm within fourteen (14 days) of any court order granting the same. The payment will be made

to Plaintiffs’ counsel’s firm via undersigned’s law firm check or electronic transfer. If the court

agrees to this resolution, no appeal will be undertaken. This payment will also serve to resolve all

issues in this litigation fully and finally.

        Undersigned believes that this offer is reasonable and will allow this case to be fully and

finally resolved. However, a notice of appeal is due in short order, and undersigned respectfully

requests the Court’s action on this proposal as soon. Defendants have also presented a proposed

order 1 to the Court given the short time frame before a notice of appeal must be filed.

                                                      ***
Respectfully submitted,

/s/ Eric J. Menhart
Eric J. Menhart, Esq.*
Lexero Law
512 C St NE
Washington, DC 20002
Phone: 855-453-9376 Ext. 101
Fax: 855-453-9376
* Admitted in U.S.D.C. for N.M.

Previous Counsel for Defendants/Counter-Plaintiffs, Not Currently Representing any Party




1
 Undersigned is aware that proposed orders are not generally required by the Court, but proposed language is being
supplied to the Court as a courtesy in this instance given the time-sensitive nature of the request.

                                                        2
       Case 1:18-cv-00656-RB-JFR Document 206 Filed 01/21/21 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed via ECF and all parties of record
were automatically notified via that system.

/s/ Eric J. Menhart
Eric J. Menhart, Esq.




                                                 3
